 



Exhibit 10.3



EMBRAER 190
AMENDED AND RESTATED PURCHASE AGREEMENT DCT-021/03
between
EMBRAER — EMPRESA BRASILEIRA
DE AERONÁUTICA S.A.
and
US AIRWAYS GROUP, INC.
Amended and Restated Purchase Agreement DCT-021/03

 



--------------------------------------------------------------------------------



 



INDEX

          ARTICLE   PAGE    
1. DEFINITIONS
    4  
2. SUBJECT
    7  
3. PRICE
    7  
4. PAYMENT
    7  
5. DELIVERY
    8  
6. CERTIFICATION
    9  
7. ACCEPTANCE AND TRANSFER OF OWNERSHIP
    9  
8. STORAGE CHARGE
    10  
9. DELAYS IN DELIVERY
    11  
10. INSPECTION AND QUALITY CONTROL
    13  
11. CHANGES
    13  
12. WARRANTY
    14  
13. PRODUCT SUPPORT PACKAGE
    14  
14. ASSIGNMENT
    14  
15. RESTRICTIONS AND PATENT INDEMNITY
    15  
16. MARKETING PROMOTIONAL RIGHTS
    15  
17. TAXES
    15  
18. APPLICABLE LAW
    16  
19. JURISDICTION
    16  
20. TERMINATION
    16  
21. PURCHASE OF OPTION AIRCRAFT
    17  
22. INDEMNITY
    18  
23. NOTICES
    18  
24. CONFIDENTIALITY
    19  
25. SEVERABILITY
    19  
26. NON-WAIVER
    20  
27. INTEGRATED AGREEMENT
    20  
28. NEGOTIATED AGREEMENT
    20  
29. COUNTERPARTS
    20  
30. ENTIRE AGREEMENT
    20  

ATTACHMENTS

     
“A”
  **
“B”
  **
“C”
  **
“D”
  **
“E”
  **

 

**   Confidential Treatment Requested.

Amended and Restated Purchase Agreement DCT-021/03

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED PURCHASE AGREEMENT DCT — 021/03
WHEREAS, on May 9, 2003 Embraer-Empresa Brasileira de Aeronautica S.A.
(“Embraer”) and US Airways Group Inc. (“Buyer”) entered into Purchase Agreement
DCT-021/03 (“Purchase Agreement DCT-021/03”);
WHEREAS, Buyer and its various affiliates commenced bankruptcy cases in the
United States Bankruptcy Court for the Eastern District of Virginia, Alexandria
Division (“Bankruptcy Court”) on September 12, 2004 in the matter entitled In re
US Airways, et al., Case No. 04-13819;
WHEREAS, on September 16, 2005 the Bankruptcy Court entered an order
(“Confirmation Order”) confirming a Joint Plan of Reorganization of the Buyer
(“Plan”) which had an effective date of September 27, 2005;
WHEREAS, pursuant to the Plan the Buyer was authorized to place the Purchase
Agreement DCT-021/03 on a post effective date determination schedule;
WHEREAS, on February 16, 2006 the Bankruptcy Court approved a Settlement and
Assumption Term Sheet dated February 9, 2006 (“Term Sheet”) between the Buyer
and Embraer, which among other things required the Parties to amend and restate
the Purchase Agreement DCT-021/03; and
WHEREAS, the Parties desire to amend and restate Purchase Agreement DCT-021/03
to comply with the Term Sheet as approved by the Bankruptcy Court on
February 16, 2006;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged and agreed, the Parties hereto agree as follows
this                      day of June 2006;
RESTATEMENT:
Purchase Agreement DCT-021/03 is hereby fully and completely amended and
restated in its entirety pursuant to the terms hereof and shall be without any
further force or effect, and the Parties’ agreement in regard to the subject
matter hereof shall be solely contained in this Agreement.
THIS AGREEMENT SHALL NOT BE EFFECTIVE UNLESS AND UNTIL IT IS SIGNED BY AN
AUTHORIZED OFFICER OF US AIRWAYS GROUP, INC. AND EXECUTED BY TWO AUTHORIZED
OFFICERS OF EMBRAER — EMPRESA BRASILEIRA DE AERONÁUTICA S.A.
 

Amended and Restated Purchase Agreement DCT-021/03   Page 3 of 21

 



--------------------------------------------------------------------------------



 



1.   DEFINITIONS       For the purpose of this Agreement, the following
definitions are hereby adopted by the Parties and, unless otherwise expressly
provided, the singular includes the plural, the masculine includes the feminine
and neutral genders:

     
1.1 “Actual Delivery Date”
  shall mean, with respect to each Aircraft, the date on which Buyer obtains
title to that Aircraft in accordance with Article 7 hereof.
 
   
1.2 “Additional Aircraft”
  shall be the thirty-two (32) EMBRAER 190 Aircraft with deliveries scheduled to
occur pursuant to Article 1.2 of Attachment E.
 
   
1.3 “ADs”
  shall mean Airworthiness Directives issued by either the CTA or the Air
Authority, in connection with and with respect to any Aircraft.
 
   
1.4 “Agreement” or “Purchase Agreement”
  shall mean this Amended and Restated Purchase Agreement DCT-021/03, as
amended, supplemented or otherwise modified in accordance with Article 30 and
includes all attachments and schedules hereto.
 
   
1.5 “Air Authority”
  shall mean the Federal Aviation Administration (“FAA”) in the United States or
such other office of the United States that shall succeed to its functions.
 
   
1.6 “Aircraft Basic Price”
  shall mean the unit Aircraft price, as defined in Article 3.1.
 
   
1.7 “Aircraft Purchase Price”
  shall mean the Aircraft price, effective on the relevant Aircraft Contractual
Delivery Month, resulting from the application of the relevant Escalation
Formula to the Aircraft Basic Price as set forth in Article 3.3.
 
   
1.8 “Aircraft”
  shall mean each of the EMBRAER 190 Aircraft and, where there is more than one
of such Aircraft, each of them. Aircraft shall include Initial Aircraft,
Additional Aircraft and Option Aircraft unless the context requires otherwise.
 
   
1.9 “Business Day(s)”
  shall mean a day on which banks are open for business in São José dos Campos,
São Paulo, Rio de Janeiro, New York, New York, USA, and Phoenix, Arizona, USA.
 
   

Amended and Restated Purchase Agreement DCT-021/03   Page 4 of 21

 



--------------------------------------------------------------------------------



 



     
1.10 “Buyer”
  shall mean US Airways Group, Inc., a company with its corporate address at
4000 East Sky Harbor Boulevard, Phoenix, AZ, 85034, United States of America or
any assignee that is assigned the right to purchase an Aircraft prior to its
delivery in accordance with Article 14 hereof.
 
   
1.11 “Contractual Delivery Month”
  shall mean the delivery month referred to in Attachment E to this Agreement.
 
   
1.12 “CTA”
  shall mean the Aerospace Technical Center of the Brazilian Ministry of
Aeronautics, or such other office of Brazil that shall succeed to its functions.
 
   
1.13 “Day(s)”
  shall mean natural calendar day(s).
 
   
1.14 “EMBRAER 190 Aircraft”
  shall mean each of the ERJ 190-100 IGW model aircraft manufactured by Embraer
according ** (which, although not attached hereto, is incorporated herein by
reference) and the Aircraft Specific Configuration, Finishing and Registration
Marks described in Attachment “A”, for sale to Buyer pursuant to this Agreement,
equipped with two GE CF34-10E6 model engines manufactured by General Electric
Company (or, where there is more than one of such aircraft, each of such
aircraft).
 
   
1.15 “Embraer”
  shall mean Embraer – Empresa Brasileira de Aeronáutica S.A., a Brazilian
corporation with its principal place of business at Av. Brigadeiro Faria Lima,
2170 — Putim, São José dos Campos, São Paulo, Brazil.
 
   
1.16 “Escalation Formula”
  shall mean the escalation formula contained in Attachment “D” for the
Aircraft.
 
   
1.17 “FAR”
  shall mean the Federal Aviation Regulations of the Air Authority.
 
   
1.18 “ Initial Aircraft”
  shall be the twenty-five (25) EMBRAER 190 Aircraft with deliveries scheduled
to occur pursuant to Article 1.1 of Attachment E.
 
   
1.19 “Initial Deposit”
  shall mean the initial ** deposit referred to in Article 4.1.1 hereof.
 
   
1.20 Letter Agreement DCT-022/03”
  shall mean the Amended and Restated Letter Agreement DCT-022/03 dated as of
the date hereof.

 

**   Confidential Treatment Requested.

      Amended and Restated Purchase Agreement DCT-021/03   Page 5 of 21

 



--------------------------------------------------------------------------------



 



     
1.21 “LIBOR”
  shall mean the offered rate for deposits in US dollars, which appears on the
Reuters Screen LIBO Page as of 11:00 a.m., London time, on the day that is two
(2) Business Days before the first day of a period, as applied on a pro rata
basis based on a year of 360 days.
 
   
1.22 “Major Changes”
  shall mean the changes to the design of the Aircraft, as defined in
Article 11.2.2 hereof.
 
   
1.23 “Mandatory Service Bulletins”
  shall mean service bulletins applicable to the Aircraft that are issued by
Embraer to implement the ADs referred to under Article 11.4 herein.
 
   
1.24 “Minor Changes”
  shall mean the changes to the design of the Aircraft defined as per the terms
and conditions of Article 11.2.1 hereof.
 
   
1.25 “Option Aircraft Basic Price”
  shall mean the unit price of the Option Aircraft, as per the terms and
conditions of Article 21.3 hereof.
 
   
1.26 “Option Aircraft Contractual Delivery Month”
  shall mean the delivery schedule of the Option Aircraft referred to in
Attachment E to this Agreement.
 
   
1.27 “Option Aircraft Initial Deposit”
  shall mean the initial deposit referred to under Article 21.7.
 
   
1.28 “Option Aircraft Purchase Price”
  shall mean the escalated price of the Option Aircraft, as per the terms and
conditions of Article 21.4 hereunder.
 
   
1.29 “Option Aircraft”
  shall be the EMBRAER 190 Aircraft that Buyer shall have the option to purchase
as per the terms of Article 21 hereof.
 
   
1.30 “Parties”
  shall mean Embraer and Buyer.
 
   
1.31 “Product Support Package”
  shall mean the products and Services to be provided by Embraer as per
Article 13 herein.
 
   
1.32 “Scheduled Delivery Date”
  shall have the meaning provided in Section 7.1.
 
   
1.33 “Scheduled Inspection Date”
  shall have the meaning provided in Section 7.1.
 
   
1.34 “Services”
  shall mean the familiarization and on-site support for the Aircraft, part of
the Product Support Package, as specified in Attachment “B”.

      Amended and Restated Purchase Agreement DCT-021/03   Page 6 of 21

 



--------------------------------------------------------------------------------



 



     
1.35 “Technical Publications”
  shall mean the technical documentation pertaining and related to the Aircraft
as listed in Exhibit 1 to Attachment “B”.
 
   
1.36 “USD” or “US$”
  shall mean the legal currency of the United States of America.
 
   
1.37 “Working Day(s)”
  shall mean a day, other than Saturday, Sunday or holiday, on which Embraer in
São José dos Campos, SP, Brazil is open for business.

2.   SUBJECT       Subject to the terms and conditions of this Agreement
including but not limited to Attachment E hereto:   2.1   Embraer shall sell and
deliver and Buyer shall purchase and take delivery of twenty-five (25) Initial
Aircraft and thirty-two (32) Additional Aircraft;   2.2   Embraer shall provide
to Buyer the Services and the Technical Publications;   2.3   Buyer shall have
the option to purchase up to fifty (50) Option Aircraft, in accordance with
Article 21 hereof.   3.   PRICE   3.1   Buyer agrees to pay Embraer, in United
States dollars, the following unit Aircraft Basic Price **.

               
EMBRAER 190 Initial Aircraft
  US$**    
EMBRAER 190 Additional Aircraft
  US$**  

3.2   The Services and Technical Publications are to be ** . Additional
technical publications as well as other services shall be billed to Buyer in
accordance with Embraer’s rates prevailing at the time Buyer places a purchase
order for such additional technical publications or other services.   3.3   The
Aircraft Basic Price shall be escalated according to the Escalation Formula.
Such price as escalated shall be the Aircraft Purchase Price and it will be
provided to Buyer ** to the first day of each Aircraft Contractual Delivery
Month.   4.   PAYMENT   4.1   The prices specified in the previous Article shall
be paid by Buyer by wire transfer in immediately available United States dollars
funds, to a bank account to be timely informed by Embraer to Buyer, as follows:

4.1.1 **.
 

**   Confidential Treatment Requested.

      Amended and Restated Purchase Agreement DCT-021/03   Page 7 of 21

 



--------------------------------------------------------------------------------



 



4.1.2 ** .
4.1.3 ** .
4.1.4 Intentionally left in blank.
4.1.5 ** .

4.2   Late Payments:       Interest will accrue at the rate of ** on any amount
not paid to Embraer as set forth in Articles 4.1.1 through 4.1.4, of this
Article from the date ** days after the date on which such payments should have
been made as therein set forth, until the actual receipt by Embraer of such
amounts. For the payments referred to under Article 4.1.5 hereof, interest shall
be calculated as per Article 7.8 hereunder. Without prejudice to Embraer’s
rights set forth in Article 4.3 below, interest accrued will be invoiced by
Embraer on a monthly basis, beginning one month after date on which payments
should have been made, and payment thereof shall be made by Buyer in accordance
with the instructions contained therein.   4.3   Termination for failure to make
payments:       Without prejudice to the payment of interest on late payments
set forth above, should Buyer fail to make any payment on or before the due
date, Embraer shall have the right, at its sole discretion, to either
(i) postpone, at its sole criteria, the relevant Aircraft Contractual Delivery
Month; or (ii) terminate this Agreement in relation to the affected Aircraft in
accordance with Article 20.3 hereinafter, if such failure shall not have been
cured within ** Days after the date on which Embraer has issued a written notice
to Buyer of such failure.   4.4   Net payments:

4.4.1   All payments to be made by Buyer under this Agreement shall be made
without set-off or withholding whatsoever. If Buyer is obliged by law to make
any deduction or withholding from any such payment, the amount due from Buyer in
respect of such payment shall be increased to the extent necessary to ensure
that, after the making of such deduction or withholding, Embraer receives a net
amount equal to the amount Embraer would have received had no such deduction or
withholding been required to be made.

4.5   Payment Date       Unless otherwise agreed by the Parties in writing,
payment of the amounts referred in Articles 4.1.2, 4.1.3, and 4.1.4 shall be
made by Buyer on or before the last Business Day prior to the ** Day of the
month in which each of such payments is due.   5.   DELIVERY

 

**   Confidential Treatment Requested.

      Amended and Restated Purchase Agreement DCT-021/03   Page 8 of 21

 



--------------------------------------------------------------------------------



 



    Subject to payment in accordance with Article 4 hereof and the provisions of
Articles 7 and 9 hereof, the Aircraft shall be offered by Embraer to Buyer, by
means of a written notice, for inspection, acceptance and subsequent delivery in
** , according to schedules provided on Attachment E hereto.   6.  
CERTIFICATION   6.1   The EMBRAER 190 Aircraft is type certified according to
FAR Part 25 amendments 25-1 through 25-117, except section 25.981(c) of
Amendment 25-102, Amendment 25-106, Section 25.735(h) of Amendment 25-107,
Amendment 111, Amendment 115 and Amendment 116. On the Scheduled Delivery Date,
Embraer will provide evidence reasonably acceptable to Buyer that each Aircraft
is in compliance with these requirements, as well as the operational
requirements of FAR Part 121 (Subparts J and K), except for the items that are
under Buyer/operator’s regulatory responsibility pursuant to the FARs and are
not otherwise required to be provided by Embraer under this Agreement.   6.2  
** .   6.3   ** .   7.   ACCEPTANCE AND TRANSFER OF OWNERSHIP   7.1   Unless
Buyer is notified otherwise and subject to this Agreement, the Aircraft shall be
delivered in accordance with the provisions and schedules specified in Article 5
herein. Embraer shall give Buyer advance notice of the delivery of each Aircraft
as follows: (a) ** .   7.2   On the Scheduled Inspection Date, Buyer shall
promptly start inspecting the relevant Aircraft and Embraer shall provide
complete Aircraft delivery documentation for Buyer’s inspection. **. Buyer shall
be allowed a reasonable period of time but in no event greater than ** Working
Days ** to inspect and conduct an acceptance flight of each Aircraft prior to
its delivery. The fuel and insurance for the Aircraft’s acceptance flight(s) and
ground inspections will be provided by Embraer in accordance with Embraer
insurance policy.   7.3   If Buyer finds an Aircraft acceptable it shall execute
a certificate of acceptance of the Aircraft and shall promptly make the due
payments, if any, according to Article 4 hereof and accept delivery of such
Aircraft, whereupon the necessary title and risk transfer documents shall be
executed in order to effect title transfer. ** .   7.4   Buyer may decline to
accept an Aircraft which does not materially comply with the specification set
forth in the relevant Attachment “A” or is not in an airworthy condition. For
the purposes of this Article 7, an Aircraft shall be deemed not to be materially
compliant when one or more of the Aircraft characteristics identified in
Article 11.2.1 (i) through (viii) are adversely affected by such non-compliance
vis-à-vis the specification set forth in the relevant Attachment A **.

 

**   Confidential Treatment Requested.

      Amended and Restated Purchase Agreement DCT-021/03   Page 9 of 21

 



--------------------------------------------------------------------------------



 



7.5   If Buyer declines to accept an Aircraft, Buyer shall immediately give
Embraer written notice of all specific reasons for such refusal and Embraer
shall have ** Working Days, commencing on the first Day after receipt of such
notice, to take all necessary actions in order to resubmit the Aircraft to Buyer
for re-inspection.   7.6   Buyer shall be allowed ** additional Working Days to
re-inspect the Aircraft, starting immediately upon receipt of notice from
Embraer that all necessary actions were taken. The period required for
inspection as well as the one mentioned in item 7.5 above shall not be
considered as part of the grace period provided for in item 9.2.1 hereof. In the
event Buyer declines to accept an Aircraft after this procedure is repeated **,
the Parties shall convene immediately following final refusal to accept the
Aircraft in order to negotiate possible solutions. If within ** Days counted
from the date in which Embraer receives notice of such final refusal to accept
the Aircraft, Embraer and Buyer fail to reach an agreement, then either Party
may terminate this Agreement with respect to the affected Aircraft without
liability to either Party, ** .   7.7   Should Buyer fail (other than pursuant
to Article 7.4 or 7.6) to perform the acceptance and transfer of title to the
Aircraft within the periods provided for and in accordance with this Article 7,
Embraer shall be entitled, at its reasonable discretion, to either re-negotiate
the terms of this Agreement with Buyer or terminate this Agreement with regard
to the affected Aircraft pursuant to Article 20.3. Embraer’s rights to
re-negotiate or terminate this Agreement shall only become effective if such
default of Buyer has not been cured within ** Days counted from the Scheduled
Inspection Date.   7.8   Notwithstanding the provisions of Article 7.7 above and
in addition to Embraer’s rights pursuant to Article 20.3 should Buyer fail
(other than pursuant to Article 7.4 or 7.6) to perform the acceptance and
transfer of title to the Aircraft within the time period specified in Articles
7.2, 7.3, 7.5 and 7.6 above, as applicable, interest will accrue at the rate of
** per month over the unpaid balance of the relevant Aircraft Purchase Price,
prorated from the date on which Buyer should have completed the inspection or
re-inspection of the Aircraft, as the case may be, until the date in which
transfer of title occurs or until the date Embraer terminates this Agreement
pursuant to Article 7.7 above, whichever occurs first. Without prejudice to
Embraer’s rights set forth in Article 7.7 above, interest accrued will be
invoiced by Embraer on a monthly basis, beginning one month after the date on
which the Aircraft acceptance or transfer of title should have been performed,
and payment thereof shall be made by Buyer in accordance with the instructions
contained therein.   7.9   ** .   8.   STORAGE CHARGE   8.1   A storage charge
equal to USD ** per Day shall be charged by Embraer to Buyer commencing on:

 

**   Confidential Treatment Requested.

      Amended and Restated Purchase Agreement DCT-021/03   Page 10 of 21

 



--------------------------------------------------------------------------------



 



8.1.1   Buyer’s failure to be present to perform inspection or re-inspection of
an Aircraft, per the date or time period specified in writing by Embraer,
according to Articles 5 and/or 7 hereof, as applicable.   8.1.2   Buyer’s
acceptance of an Aircraft when Buyer defaults in the fulfillment of any payment
due and in taking title to such Aircraft immediately thereafter.   8.1.3  
Buyer’s failure to remove an Aircraft from Embraer’s facilities within ** days
after title transfer has occurred.

8.2   If however, Buyer notifies Embraer in writing ** Days in advance of its
expected delay in the performance of its obligations set forth in Articles
8.1.1, 8.1.2 and 8.1.3 above, the storage charge shall commence on the ** Day
after the occurrence of the events set forth in Articles 8.1.1, 8.1.2 or 8.1.3
above, as applicable.   8.3   In the event that an Aircraft Contractual Delivery
Month, Scheduled Inspection Date or Scheduled Delivery Date must be extended by
Embraer from that which is designated in Articles 5 and 7 hereof, due to Buyer’s
failure to perform any action or provide any information contemplated by this
Agreement other than the ones specified in the preceding paragraphs, the storage
charge shall commence on the ** Day after the Contractual Delivery Month,
Scheduled Inspection Date or Scheduled Delivery Date relative to such Aircraft,
as applicable.   8.4   Buyer shall pay the storage charge as set forth in
Articles 8.1. or 8.3. hereinbefore, as applicable, in United States dollars, per
each month of delay or prorated for part thereof, within ** Business Days after
the presentation of each invoice by Embraer.   9.   DELAYS IN DELIVERY   9.1  
Excusable Delays:

9.1.1   Embraer shall not be held liable or be found in default for any delays
in the delivery of an Aircraft or in the performance of any act to be performed
by Embraer under this Agreement, resulting from, but not restricted to, the
following events or occurrences (hereinafter referred to as “Excusable Delays”):
(a) force majeure (including, but not limited to, war or state of war, civil
war, insurrection, fire, accident, explosion, flood, act of government,
requisition, strike, labor disputes causing cessation or interruption of work,
including but not limited to walkouts, sick-outs, protests or slowdowns),
(b) any delay resulting from any failure by Buyer to perform any action or
provide any information contemplated by this Agreement or (c) delays resulting
from any other cause to the extent it is reasonably beyond Embraer’s control **
.   9.1.2   Within a reasonable period of time (not to exceed ** Days) after the
occurrence of any of the above mentioned events which constitute causes of
Excusable Delays in delivery of an Aircraft or in the performance of any act to
be performed by Embraer under this Agreement, Embraer shall send a written
notice to Buyer including a description of details involved and an estimate of

 

**   Confidential Treatment Requested.

      Amended and Restated Purchase Agreement DCT-021/03   Page 11 of 21

 



--------------------------------------------------------------------------------



 



    the effects expected upon the timing of the performance of its contractual
obligations.   9.1.3   Any such delays shall ** . Embraer undertakes to use all
commercially reasonable efforts whenever possible to avoid or remove any such
cause of delay and to minimize its effect on the Scheduled Delivery Date of an
Aircraft. ** .   9.1.4   If the cause of such Excusable Delay is such as to last
longer than ** Days or to render the performance of this Agreement impossible,
then the Parties shall within ** Days following the last Day of Excusable Delay
as provided for herein, re-negotiate the terms of this Agreement accordingly;
failing which, either Party shall have the right to terminate this Agreement **
.

9.2   Non-Excusable Delays:

9.2.1   If an Aircraft is not made available for inspection for more than **
Business Days after Scheduled Inspection Date without an Excusable Delay, Buyer
will be entitled to claim from Embraer liquidated damages equal to **, for each
Day of delay in excess of the above mentioned ** Business Days, up to the date
that the Aircraft is available for inspection and acceptance by, and subsequent
delivery as per Article 7 hereof, ** .

9.2.2   Upon the occurrence of any event which constitutes causes of non
Excusable Delays in delivery of an Aircraft, Embraer shall send a written notice
to Buyer, within a reasonable period of time (not to exceed ** Days), including
a description of details involved and an estimate of the effects expected upon
the delivery of the Aircraft. ** .

9.2.3   It is agreed between the Parties that if, with respect to a delayed
Aircraft, Embraer does not receive a claim for liquidated damages as mentioned
in Article 9.2.1 above, from Buyer, within ** Days after the Actual Delivery
Date of such Aircraft, Buyer shall be deemed to have fully waived its right to
such liquidated damages.

9.3   Delay Due to Loss or Structural Damage of the Aircraft:       Should any
Aircraft be destroyed or suffer structural damage before acceptance to the
extent that it becomes commercially useless, Buyer may, **, either take a
replacement Aircraft at a later delivery date to be agreed by the Parties, or
terminate this Agreement with respect to such Aircraft by notice to Embraer
given in accordance with Article 23 hereof, without any liability to either
Party. If this Agreement is terminated by either Party with respect to such
Aircraft, such termination shall discharge the Parties from all obligations and
liabilities of the Parties hereunder with respect to such Aircraft and Services,
except that Embraer shall return to Buyer any moneys paid by Buyer towards the
purchase of such Aircraft, **.

 

**   Confidential Treatment Requested.

      Amended and Restated Purchase Agreement DCT-021/03   Page 12 of 21

 



--------------------------------------------------------------------------------



 



10.   INSPECTION AND QUALITY CONTROL

10.1   In order to effect inspection and acceptance of the Aircraft as set forth
in Article 7 hereinbefore, Buyer shall send one or more authorized
representatives to Embraer’s facilities in order to verify that the Aircraft was
manufactured in accordance with the procedures specified in this Agreement and
according to all applicable quality control standards.

10.2   Buyer shall communicate to Embraer the names of its authorized
representatives, by means of written notice, at least ** Days prior to the
Scheduled Inspection Date for each Aircraft.

10.3   Such representatives, or other representatives indicated by Buyer, shall
be authorized and duly empowered to sign the acceptance and transfer of title
and risk documents and accept delivery of the Aircraft pursuant to Article 7
hereof.

10.4   To facilitate Buyer’s inspection and acceptance of the Aircraft in
accordance with this Agreement, Embraer shall provide, free of charge,
communication facilities (telephone and facsimile) for Buyer’s authorized
representatives, ** .

10.5   Buyer’s authorized representatives shall observe Embraer’s administrative
rules and instructions while at Embraer’s facilities.

10.6   Buyer’s authorized representative shall be allowed exclusively in those
areas related to the subject matter hereof and Buyer agrees to hold harmless
Embraer from and against all and any kind of liabilities in respect to such
representatives, for whom Buyer is solely and fully responsible under all
circumstances and in any ** .   11.   CHANGES

11.1   Each Aircraft will comply with the standards defined in the relevant
Attachment “A” hereto and shall incorporate all modifications which are
classified as ADs by CTA or the Air Authority as provided in Article 11.4, or
those agreed upon by Buyer and Embraer in accordance with this Article.

11.2   The Parties hereby agree that changes can be made by Embraer in the
design of the Aircraft, the definition of which and its respective
classification shall be in compliance to the Aircraft type specification, as
follows:

11.2.1   Minor Changes: defined as those modifications which shall not adversely
affect the Aircraft in any of the following characteristics:

  (i)   ** ;     (ii)   ** ;     (iii)   ** ;     (iv)   ** ;     (v)   ** ;

 

**   Confidential Treatment Requested.

      Amended and Restated Purchase Agreement DCT-021/03   Page 13 of 21

 



--------------------------------------------------------------------------------



 



  (vi)   ** ;     (vii)   ** ;     (viii)   ** .

11.2.2   Major Changes: defined as those modifications which affect at least one
of the topics mentioned in Article 11.2.1.

11.3   ** .   11.4   Embraer shall notify Buyer of those Major Changes that are
classified as ADs by means of service bulletins approved by the Air Authority
and/or CTA, as appropriate. Service bulletins that implement such ADs shall be
referred to as Mandatory Service Bulletins. Embraer shall incorporate Mandatory
Service Bulletins as follows:

11.4.1   Compliance required before Schedule Delivery Date: ** .   11.4.2  
Compliance required after Scheduled Delivery Date: ** .

11.5   Major Changes (other than those which are ADs issued per Article 11.4);
** .   11.6   Any Major Change to the Aircraft, made in accordance with the
foregoing paragraphs which affect the provisions of the relevant Attachment “A”
hereto, shall be incorporated in said Attachment by means of an amendment.  
11.7   Except as far as it relates to ADs issued per Article 11.4 by CTA or the
Air Authority and Minor Changes, the Aircraft shall, on the Scheduled Inspection
Date, comply with the terms and conditions of Attachment “A” as from time to
time amended pursuant to Article 11.6 above. Determination of such compliance
shall be made by Buyer pursuant to Article 7.   12.   WARRANTY       The
materials and workmanship relative to the Aircraft subject to this Agreement,
will be warranted in accordance with the terms and conditions specified in
Attachment “C” hereto. If Buyer intends ** to assign the rights and obligations
as specified in Article 14 hereof, it is Buyer’s responsibility to obtain
Embraer’s prior written consent, which consent shall not be unreasonably
withheld ** .   13.   PRODUCT SUPPORT PACKAGE       Embraer shall supply to
Buyer the Product Support Package described in Article 2 of Attachment “B”
hereto, which includes Embraer’s spare parts policy, the Technical Publications
and the Services.   14.   ASSIGNMENT

 

**   Confidential Treatment Requested.

      Amended and Restated Purchase Agreement DCT-021/03   Page 14 of 21

 



--------------------------------------------------------------------------------



 



14.1   ** . In connection with any other sale or financing of the Aircraft,
Buyer may ** by providing notice to Embraer.   14.2   ** .   14.3   ** .   14.4
  ** .   14.5   ** .   14.6   Except as provided in this Article 14, either
Party’s rights and obligations under this Agreement may not be assigned without
the other Party’s prior written consent.   15.   RESTRICTIONS AND PATENT
INDEMNITY       This sale does not include the transfer of designs, copyrights,
patents, and other similar rights to Buyer. Subject to Buyer’s duty to
immediately advise Embraer of any alleged copyright or patent infringement,
Embraer shall indemnify and hold Buyer harmless with respect to any claims made
against Buyer if the Aircraft infringes copyright, patents or the proprietary
rights of others.   16.   MARKETING PROMOTIONAL RIGHTS       Embraer shall have
the right to show for marketing purposes, free of any charge, the image of
Buyer’s Aircraft, painted with Buyer’s colors and emblems, affixed in
photographs, drawings, films, slides, audiovisual works, models or any other
medium of expression (pictorial, graphic, and sculptural works), through its
standard printed promotional material. ** .   17.   TAXES       Embraer shall
pay all taxes, impost, fees, withholding taxes, stamp taxes, documentary taxes
and any other similar or dissimilar taxes, arising from the sale subject of this
Agreement, as may be imposed on such sale under Brazilian laws. All other taxes,
impost, fees, withholding taxes, stamp taxes, documentary taxes and any other
similar or dissimilar taxes (other than taxes based on or measured by Embraer’s
net income), as well as any duties as may be imposed on the sale subject of this
Agreement, shall be borne by Buyer.       **.       **.

 

**   Confidential Treatment Requested.

      Amended and Restated Purchase Agreement DCT-021/03   Page 15 of 21

 



--------------------------------------------------------------------------------



 



18.   APPLICABLE LAW       This Purchase Agreement shall in all respects be
governed by the laws of the State of New York, including all matters of
construction, validity and performance, without giving effect to principles of
conflicts of laws other than section 5-1401 of the New York General Obligations
law. This Purchase Agreement is being delivered in the State of New York.   19.
  SUBMISSION TO JURISDICTION       Each party hereto hereby irrevocably agrees,
accepts and submits to, for itself and in respect of any of its property,
generally and unconditionally, the non-exclusive jurisdiction of the courts of
the State of New York in the City and County of New York and of the United
States for the Southern District of New York, in connection with any legal
action, suit or proceeding with respect to any matter relating to or arising out
of or in connection with this Purchase Agreement or any other operative
agreement and fully waives any objection to the venue of such courts.
Furthermore to the fullest extent permitted by applicable law, each party hereby
waives, and agrees not to assert, by way of motion, as a defense, or otherwise,
in any such suit, action or proceeding any claim that it is not personally
subject to the jurisdiction of the above named courts, that the suit, action or
proceeding is brought in an inconvenient forum, or that the venue of the suit,
action or proceeding is improper.       THE PARTIES HERETO WAIVE THEIR
RESPECTIVE RIGHTS TO TRIAL BY JURY IN ANY LITIGATION ARISING OUT OF OR RELATING
TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM OR CROSS-CLAIM THEREIN.   20.  
TERMINATION   20.1   Should either Party fail to comply partially or completely
with its obligations hereunder, the other Party shall be entitled to give notice
of such failure and to require that such failure be remedied within the period
specified in that notice, which period shall not be less than ** Business Days.
Should such failure not be remedied within the period so specified, then the
Party who gave notice of such failure shall be entitled to terminate this
Agreement (for avoidance of doubt such termination shall not apply to any
existing applicable warranties for Aircraft delivered prior to such
termination). Should termination occur in accordance with the foregoing, the
defaulting Party shall pay to the non-defaulting Party, as liquidated damages,
an amount determined by mutual agreement or by law. The foregoing provision
shall not apply in any circumstance where a specific right of termination is
made available hereunder or will be made available hereunder upon the expiration
of a specific period of time. Notwithstanding anything to the contrary herein,
neither Party shall be liable to the other Party in any circumstance hereunder
for any consequential or punitive damages which may arise out of, or be
connected to, any breach or default under of any term, condition, covenant,
warranty, or provision of this Agreement, and which either Party would

 

**   Confidential Treatment Requested.

      Amended and Restated Purchase Agreement DCT-021/03   Page 16 of 21

 



--------------------------------------------------------------------------------



 



    otherwise be entitled to under any applicable law, including but not limited
to any claims sounding in contract, tort, equity or statute.   20.2   Buyer and
Embraer shall have the right to terminate this Agreement in respect to the
relevant Aircraft, upon the occurrence of any Excusable Delay of ** Days or
longer, unless otherwise agreed in writing by the Parties, and Buyer shall have
the right to terminate this Agreement in respect to the relevant Aircraft upon
the occurrence of any non-Excusable Delay of ** Days or longer after the last
day of the Contractual Delivery Month for such Aircraft Scheduled Delivery Date,
such rights to be exercisable by written notice from one Party to the other to
such effect no earlier than the ** Day as applicable after the last day of the
Contractual Delivery Month. Upon receipt of such notice of termination by Buyer
or Embraer, as the case may be, Embraer shall return to Buyer **, it being
hereby agreed by the Parties that, in this case, no other indemnity shall be due
by Embraer to Buyer. ** .   20.3   If Buyer terminates this Agreement before an
Aircraft Actual Delivery Date (except when such termination is for delays in the
delivery of an Aircraft, because such delays are Excusable Delays or
non-Excusable Delays, as permitted pursuant to Articles 9.1 and 9.2, ** Embraer
terminates this Agreement in relation to an Aircraft, pursuant to Articles 4.3
or 7.7 hereof, Buyer shall pay to Embraer (i) damages in ** of the relevant
Aircraft Purchase Price for any terminated Aircraft with Contractual Delivery
Months within ** .   20.4   If Buyer terminates this Agreement in respect to an
Aircraft pursuant to Article 7.6 hereof, Embraer, upon Buyer’s request, shall
return to Buyer all amounts previously paid by Buyer with respect to the
relevant Aircraft, ** .   21.   PURCHASE OF OPTION AIRCRAFT       Buyer shall
have the option to purchase up to fifty (50) Option Aircraft with the first
twenty (20) Option Aircraft to be delivered according to schedules provided in
Attachment E hereto. The delivery positions of the remaining thirty (30) Option
Aircraft will be determined pursuant to Article 21.1 below.       The Option
Aircraft will be supplied in accordance with the following terms and conditions:
  21.1   ** .   21.2   Intentionally deleted.   21.3   ** .   21.4   The unit
basic price of each relevant Option Aircraft above mentioned shall be escalated
according to the Escalation Formula contained in Attachment “D” hereto,
determining the Option Aircraft Purchase Price.

 

**   Confidential Treatment Requested.

      Amended and Restated Purchase Agreement DCT-021/03   Page 17 of 21

 



--------------------------------------------------------------------------------



 



21.5   The payment of the Option Aircraft Purchase Price shall be made according
to the following:

21.5.1   Intentionally deleted.   21.5.2   A non-refundable (except as provided
herein) progress payment ** of the unit Option Aircraft Basic Price, is due and
payable ** months prior to each relevant Option Aircraft contractual delivery
date.   21.5.3   A non-refundable (except as provided herein) progress payment
of ** of the unit Option Aircraft Basic Price is due and payable ** months prior
to each relevant Option Aircraft contractual delivery date.   21.5.4  
Intentionally left in blank.   21.5.5   The balance of each relevant Option
Aircraft Purchase Price is due and payable upon acceptance of each relevant
Option Aircraft by Buyer.   21.5.6   The provisions of Article 4.3 through 4.5
shall apply mutatis-mutandis, to the payments to be made by Buyer towards the
Option Aircraft.

21.6   The option to purchase the Option Aircraft shall be exercised ** no later
than ** to the relevant Contractual Delivery Month. Exercise of the option to
purchase the Option Aircraft shall be accomplished by means of a written notice
from Buyer delivered to Embraer by mail, express delivery or facsimile, return
receipt requested.

21.7   If the Option Aircraft are confirmed by Buyer as specified above,
(a) Buyer shall, as relevant, make the initial deposit in an amount of ** of the
unit Option Aircraft Basic Price per each Option Aircraft (the “Option Aircraft
Initial Deposit”) which deposits shall be applied toward the price of the
relevant Option Aircraft.

21.8   The product support package to be applied to the Option Aircraft is
described in Article 2.4 of Attachment “B”.

22.   INDEMNITY   22.1   ** .   22.2   ** .   23.   NOTICES       All notices
permitted or required hereunder shall be in writing in the English language and
sent, by registered mail, telex or facsimile, to the attention of the Director
of Contracts as to Embraer and of the Vice President and

 

**   Confidential Treatment Requested.

      Amended and Restated Purchase Agreement DCT-021/03   Page 18 of 21

 



--------------------------------------------------------------------------------



 



    Treasurer as to Buyer, to the addresses indicated below or to such other
address as either Party may, by written notice, designate to the other.   23.1  
EMBRAER:

EMBRAER — Empresa Brasileira de Aeronáutica S.A.
Av. Brigadeiro Faria Lima, 2170
12.227-901 São José dos Campos – SP — Brazil
Telephone: (+55-12) 3927-1410
Facsimile: (+55-12) 3927-1257

23.2   BUYER:

US Airways Group, Inc.
4000 East Sky Harbor Boulevard, CH-VTR
Phoenix, AZ 85034 — USA
Telephone: (480) 693-0800
Facsimile: (480) 693-5886
Copy to:
US Airways Group, Inc.
Deputy General Counsel
4000 East Sky Harbor Boulevard, CH-LAW
Phoenix, AZ 85034 — USA
Telephone: (480) 693-0800
Facsimile: (480) 693-5932

24.   CONFIDENTIALITY       Buyer does not have the right to disclose the terms
of this Agreement, and Buyer agrees not to disclose any portion of this
Agreement or its Attachments, amendments or any other supplement, to any third
party without Embraer’s written consent, except as required by law. Without
limiting the foregoing, in the event Buyer is legally required to disclose the
terms of this Agreement, the Parties agree to exert their reasonable best
efforts to request confidential treatment of the clauses and conditions of this
Agreement relevantly designated by either Party as confidential. Without
limiting its obligations pursuant to the preceding sentence, Buyer agrees that
if it is required, in the opinion of counsel, to file publicly or otherwise
disclose the terms of this Agreement under applicable federal and/or state
securities or other laws, it shall promptly (but in no case less than **
Business Days prior to the proposed filing in question) notify Embraer so that
Embraer has a reasonable opportunity to contest or limit the scope of such
required disclosure, and Buyer shall request, and shall use its best reasonable
efforts to obtain, confidential treatment for such sections of this Agreement as
Embraer may designate. ** .   25.   SEVERABILITY

 

**   Confidential Treatment Requested.

      Amended and Restated Purchase Agreement DCT-021/03   Page 19 of 21

 



--------------------------------------------------------------------------------



 



    If any provision or part of a provision of this Agreement or any of the
Attachments shall be, or be found by any authority or court of competent
jurisdiction to be, invalid or unenforceable, such invalidity or
unenforceability shall not affect the other provisions or parts of such
provisions of this Agreement, all of which shall remain in full force and
effect.   26.   NON-WAIVER       Except as otherwise specifically provided to
the contrary in this Agreement, any Party’s refrainment from exercising any
claim or remedy provided for herein shall not be deemed a waiver of such claim
or remedy, and shall not relieve the other Party from the performance of such
obligation at any subsequent time or from the performance of any of its other
obligations hereunder.   27.   INTEGRATED AGREEMENT       All Attachments
referred to in this Agreement and/or attached hereto are, by such reference or
attachment, incorporated in this Agreement.   28.   NEGOTIATED AGREEMENT      
Buyer and Embraer agree that this Agreement, including all of its Attachments,
has been the subject of discussion and negotiation and is fully understood by
the Parties, and that the rights, obligations and other mutual agreements of the
Parties contained in this Agreement are the result of such complete discussion
and negotiation between the Parties.   29.   COUNTERPARTS       This Agreement
may be signed by the Parties in any number of separate counterparts with the
same effect as if the signatures thereto and hereto were upon the same
instrument and all of which when taken together shall constitute one and the
same instrument.   30.   ENTIRE AGREEMENT       This Agreement constitutes the
entire agreement of the Parties with respect to the sale described as its
subject and supersedes all previous and connected negotiations, representations
and agreements between the Parties. This Agreement may not be altered, amended
or supplemented except by a written instrument executed by the Parties.

      Amended and Restated Purchase Agreement DCT-021/03   Page 20 of 21

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
and delivered by their proper and duly authorized officers and to be effective
as of the day and year first above written.

                  EMBRAER — Empresa Brasileira   US Airways Group, Inc.     de
Aeronáutica S.A.            
 
               
By:
  /s/ Horacio Aragones Forjaz   By:   /s/ Thomas T. Weir    
 
               
Name:
  Horacio Aragones Forjaz   Name:   Thomas T. Weir    
Title:
  Executive Vice President
Corporate Communication   Title:   Vice President & Treasurer    
 
               
By:
  /s/ Artur Coutinno            
 
               
Name:
  Artur Coutinno            
Title:
  Executive Vice President of Industrial Operations            

                  Date:       Date: 6/13/2006     Place:       Place: Tempe,
Arizona    

         
Witnesses:
  Witnesses:    
/s/ Fernando Bueno
  /s/ Ann F. Halton    
 
       
Name: Fernando Bueno
  Name: Ann F. Halton    

      Amended and Restated Purchase Agreement DCT-021/03   Page 21 of 21

 



--------------------------------------------------------------------------------



 



ATTACHMENT “A”
**
**
 

**   Confidential Treatment Requested

      Attachment “A” to Amended and Restated Purchase Agreement DCT-021/03  
Page 1 of 1

 



--------------------------------------------------------------------------------



 



ATTACHMENT B
**
**
 

**   Confidential Treatment Requested.

  Attachment B to Amended and Restated Purchase Agreement DCT-021/03   Page 1 of
1

 



--------------------------------------------------------------------------------



 



EXHIBIT “1” TO ATTACHMENT “B”
**
**
 

**   Confidential Treatment Requested.

  Exhibit 1 to Attachment B to Amended and Restated Purchase Agreement
DCT-021/03   Page 1 of 1

 



--------------------------------------------------------------------------------



 



EXHIBIT “2” TO ATTACHMENT “B”
**
**
 

**   Confidential Treatment Requested.

  Exhibit 2 to Attachment B to Amended and Restated Purchase Agreement
DCT-021/03   Page 1 of 1

 



--------------------------------------------------------------------------------



 



ATTACHMENT “C”
**
**
 

**   Confidential Treatment Requested.

  Attachment C to Amended and Restated Purchase Agreement DCT-021/03   Page 1 of
1

 



--------------------------------------------------------------------------------



 



ATTACHMENT “D”
**
**
 

**   Confidential Treatment Requested.

  Attachment D to Amended and Restated Purchase Agreement DCT-021/03   Page 1 of
1

 



--------------------------------------------------------------------------------



 



ATTACHMENT “E”
**
**
     The delivery schedule will begin with 3 in 4Q06, 8 in 2007, and 14 in 2008.
The airline does not have any additional aircraft deliveries scheduled until
2009.
 

**   Confidential Treatment Requested.

  Attachment E to Amended and Restated Purchase Agreement DCT-021/03   Page 1 of
1

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED LETTER AGREEMENT
DCT-022/03
WHEREAS, on May 9, 2003 Embraer-Empresa Brasileira de Aeronautica S.A.
(“Embraer”) and US Airways Group Inc. (“Buyer”) entered into Letter Agreement
DCT-022/03 (“Letter Agreement DCT-022/03”);
WHEREAS, Buyer and its various affiliates commenced bankruptcy cases in the
United States Bankruptcy Court for the Eastern District of Virginia, Alexandria
Division (“Bankruptcy Court”) on September 12, 2004 in the matter entitled In re
US Airways, et al., Case No. 04-13819;
WHEREAS, on September 16, 2005 the Bankruptcy Court entered an order
(“Confirmation Order”) confirming a Joint Plan of Reorganization of the Buyer
(“Plan”) which had an effective date of September 27, 2005;
WHEREAS, pursuant to the Plan the Buyer was authorized to place the Letter
Agreement DCT-022/03 on a post effective date determination schedule;
WHEREAS, on February 16, 2006 the Bankruptcy Court approved a Settlement and
Assumption Term Sheet dated February 9, 2006 (“Term Sheet”) between the Buyer
and Embraer, which among other things required the Parties to amend and restate
the Letter Agreement DCT-022/03; and
WHEREAS, the Parties desire to amend and restate the Letter Agreement DCT-022/03
to comply with the Term Sheet as approved by the Bankruptcy Court on
February 16, 2006;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged and agreed, the Parties hereto agree as follows
this ___ day of June 2006;
RESTATEMENT:
Letter Agreement DCT-022/03 is hereby fully and completely amended and restated
in its entirety pursuant to the terms hereof and shall be without any further
force or effect, and the Parties’ agreement in regard to the subject matter
hereof shall be solely contained in this Amended and Restated Letter Agreement
DCT-022/03 and the Attachments hereto (“Agreement”).
This Agreement constitutes an amendment and modification of the Amended and
Restated Purchase Agreement DCT-021/03 (“Purchase Agreement”) and sets forth
additional agreements of the Parties with respect to the matters set forth in
the Purchase Agreement. All terms defined in the Purchase Agreement shall have
the same meaning when used herein, and in case of any conflict between this
Agreement and the Purchase Agreement, this Agreement shall govern.

  1.   Intentionally deleted

 

Amended and Restated Letter Agreement DCT-022/03   Page 1 of 7

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED LETTER AGREEMENT
DCT-022/03

  2.   CONVERSION

2.1. Conversion to ** .
** .
A. The Basic Prices shall be as follows, based on the optional equipment and
configuration provided in Schedule “A-1”, “A-2” and “A-3” respectively hereto:

                                EMBRAER **   EMBRAER **   EMBRAER **       US$
in **   US$ in **   US$ in **  
Aircraft Basic Price
    **       **       **    

(*) In the event of conversion of any Additional Aircraft into a model **, the
Aircraft Basic Price for such converted Aircraft shall be ** economic
conditions.
B. ** .
C. ** .
D. ** .
2.2 Additional Optional Equipment/Configuration Changes
Any additional Buyer selected optional equipment and/or specific interior
configuration changes will affect the Aircraft Basic Price for each converted
Aircraft accordingly. The Basic Price for each of the converted Aircraft is
subject to the applicable Escalation Formula.
2.3 Conversion to **
** .

3.   Aircraft Price **

  3.1   ** :

      ü **         ü **

** .
** .

  3.2   ** .     3.3   ** .

 

**   Confidential Treatment Requested.

  Amended and Restated Letter Agreement DCT-022/03   Page 2 of 7

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED LETTER AGREEMENT
DCT-022/03

  3.4   ** .

4.   EQUIPMENT CHANGES/IMPROVEMENTS

  4.1   BFE **

** .

  4.2   BFE Election         In the event Buyer elects to have a certain BFE
item installed in the Aircraft, Buyer shall send a written notice to Embraer.
Embraer, at its reasonable discretion, will analyze, in good faith, the
feasibility of such change, and depending on the results of such analysis, will
present to Buyer a Proposal of Major Change with the terms and conditions for
such incorporation, or will give written notice to Buyer that such request will
not be incorporated in the Aircraft together with a written explanation of why
such request will not be incorporated in the Aircraft. Buyer shall be
responsible for the costs associated with certification, procuring and shipping
all BFE in DDP conditions (Incoterms 2000) to Embraer’s facilities in Sao Jose
dos Campos, Brazil or, for interior items covered by Section 3.3 of the relevant
Attachment A or Schedule A-1, A-2 and A-3, to C&D Aerospace’s facilities in Los
Angeles. Buyer must also provide interface and installation data and other
required information to install and certify the BFE as may be reasonably
required by Embraer. Should Buyer’s request for a BFE item be accepted by
Embraer, Embraer shall inform Buyer by means of a Proposal of Major Change of
the Basic Price adjustment necessary to reflect such change, and also will
inform Buyer, in writing of the lead time of such BFE item in order to not
affect the certification process and /or the production/delivery schedule of any
Aircraft. The BFE components are not included in Aircraft Warranty Certificate
or in any other guarantee provided by Embraer in connection with the purchase of
the Aircraft, and may affect the other Aircraft guarantees.     4.3   ** MTOW  
      Should increases in allowable weights (Maximum Ramp Weight, Maximum Zero
Fuel Weight, Maximum Takeoff Weight, Maximum Landing Weight) become certified by
the FAA and available from Embraer, for any Aircraft model, Embraer shall offer
** . These will be made available to Buyer as follows:

  (i)   ** ;     (ii)   ** ;     (iii)   ** .

It is understood that the labor required to incorporate any Service Bulletins on
Aircraft already delivered to Buyer will be provided by Buyer ** . Embraer will
 

**   Confidential Treatment Requested.

  Amended and Restated Letter Agreement DCT-022/03   Page 3 of 7

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED LETTER AGREEMENT
DCT-022/03
provide or arrange for appropriate technical advice and assistance to Buyer with
respect to the incorporation of such Service Bulletins ** . ** .

  4.4   ** highest engine thrust         Should any increased thrust versions of
engines installed on any of the Aircraft become certified by the FAA by the
relevant engine manufacturer and such higher thrust engines are available from
the relevant engine manufacturer and Embraer, Embraer shall offer ** . These
will be made available to Buyer as follows:

  (i)   ** ,     (ii)   ** .

It is understood that the labor required to incorporate any Service Bulletins on
Aircraft already delivered to Buyer will be provided by Buyer ** . Embraer will
provide or arrange for appropriate technical advice and assistance to Buyer with
respect to the incorporation of such Service Bulletins ** . ** .

5.   Advertising Allowances

** .

6.   Additional Product Support

Embraer shall provide additional product support to Buyer on the terms and
conditions of Schedule ** to this Agreement.

7.   Additional Aircraft ** Guarantees

Embraer shall provide ** guarantees for the Aircraft pursuant to the terms and
conditions of Schedule ** to this Agreement.

8.   ** Guarantees

Embraer shall provide ** guarantees for the Aircraft pursuant to the terms and
conditions of Schedule ** to this Agreement.

9.   Service Life Policy

Embraer shall provide a service life policy for the Aircraft pursuant to the
terms and conditions of Schedule ** to this Agreement.

10.   ** Guarantees

Embraer will provide an ** Guarantee in accordance with the terms and conditions
described in Schedule ** to this Agreement. ** .

11.   **

** .
 

**   Confidential Treatment Requested.

  Amended and Restated Letter Agreement DCT-022/03   Page 4 of 7

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED LETTER AGREEMENT
DCT-022/03

12.   Simulator Data Package

** .

13.   ** Training Support for EMBRAER ** Aircraft

  13.1  **: ** .         13.2  **:  

** .

  13.3   Intentionally deleted     13.4   Intentionally deleted

14.   **Training Products **

  14.1   ** : ** .     14.2   ** :

** .

  14.3   Intentionally deleted

15.   ** .

** .

16.   Intentionally Deleted   17.   Intentionally deleted   18.   **   A.   ** .
  B.   ** .   19.   **

** .

20.   **

** .
 

**   Confidential Treatment Requested.

  Amended and Restated Letter Agreement DCT-022/03   Page 5 of 7

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED LETTER AGREEMENT
DCT-022/03

21.   Confirmation of the Additional Aircraft

The Additional Aircraft are subject to confirmation by Buyer as follows:
** .

22.   **   A.   ** .   B.   ** .   23.   Regional Carrier Assignment

** .
     SCHEDULES:
     **
 

**   Confidential Treatment Requested.

  Amended and Restated Letter Agreement DCT-022/03   Page 6 of 7

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED LETTER AGREEMENT
DCT-022/03
IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
and delivered by their proper and duly authorized officers and to be effective
as of the day and year first above written.

                      Embraer – Empresa Brasileira de            US Airways
Group, Inc.     Aeronáutica S.A.                
 
                   
By:
  /s/ Horacio Aragones Forjaz            By:   /s/ Thomas T. Weir    
 
                   
Name:
  Horacio Aragones Forjaz            Name:   Thomas T. Weir    
Title:
  Executive Vice President       Title:      Vice President & Treasurer    
 
  Corporate Communication                
 
                   
By:
  /s/ Artur Coutinno                
 
                   
Name:
  Artur Coutinno                
Title:
  Executive Vice President of                
 
  Industrial Operations                

                     
Witness:
  /s/ Fernando Bueno       Witness:   /s/ Ann F. Halton    
 
                   
Name:
  Fernando Bueno          Name:   Ann F. Halton    
 
                   
Place:
             Place:   Tempe, Arizona U.S.A.    
 
                   
Date:
             Date:   6/13/2006    
 
                   

 

Amended and Restated Letter Agreement DCT-022/03   Page 7 of 7

 



--------------------------------------------------------------------------------



 



SCHEDULE “A-1”
**
**
 

**   Confidential Treatment Requested.

  Schedule “A-1” to Amended and Restated Letter Agreement DCT-022/03   Page 1 of
1

 



--------------------------------------------------------------------------------



 



SCHEDULE “A-2”
**
**
 

**   Confidential Treatment Requested.

  Schedule “A-2” to Amended and Restated Letter Agreement DCT-022/03   Page 1 of
1

 



--------------------------------------------------------------------------------



 



SCHEDULE “A-3”
**
**
 

**   Confidential Treatment Requested.

  Schedule “A-3” to Amended and Restated Letter Agreement DCT-022/03   Page 1 of
1

 



--------------------------------------------------------------------------------



 



SCHEDULE “C”
**
**
 

**   Confidential Treatment Requested.

  Schedule C to Amended and Restated Letter Agreement DCT-022/03   Page 1 of 1

 



--------------------------------------------------------------------------------



 



EXHIBIT “A” TO SCHEDULE “C”
**
**
 

**   Confidential Treatment Requested.

  Exhibit A to Schedule C to Amended and Restated Letter Agreement DCT-022/03  
Page 1 of 1

 



--------------------------------------------------------------------------------



 



EXHIBIT “B” TO SCHEDULE “C”
**
**
 

**   Confidential Treatment Requested.

  Exhibit B to Schedule C to Amended and Restated LOA DCT-022/03  

Page 1 of 1



--------------------------------------------------------------------------------



 



EXHIBIT “C” TO SCHEDULE “C”
**
**
 

**   Confidential Treatment Requested.

  Exhibit C to Schedule C to Amended and Restated Letter Agreement DCT-022/03  
Page 1 of 1

 



--------------------------------------------------------------------------------



 



SCHEDULE “E”
**
**
 

**   Confidential Treatment Requested.

  Schedule E to Amended and Restated LOA DCT-022/03   Page1 of 1

 



--------------------------------------------------------------------------------



 



SCHEDULE “F”
**
**
 

**   Confidential Treatment Requested.

  Schedule F to Modified and Assumed LOA DCT-022/03   Page 1 of 1

 



--------------------------------------------------------------------------------



 



SCHEDULE “G”**
**
**
 

**   Confidential Treatment Requested.

  Schedule G to Amended and Restated Letter Agreement DCT-022/03   Page 1 of 1

 



--------------------------------------------------------------------------------



 



SCHEDULE “G”
**
**
 

**   Confidential Treatment Requested.

  Schedule G to Amended and Restated Letter Agreement DCT-022/03   Page 1 of 1

 



--------------------------------------------------------------------------------



 



SCHEDULE “G”
**
**
 

**   Confidential Treatment Requested.

  Schedule G to Amended and Restated Letter Agreement DCT-022/03   Page 1 of 1

 



--------------------------------------------------------------------------------



 



ATTACHMENT “G”
**
**
 

**   Confidential Treatment Requested.

  Schedule G to Amended and Restated Letter Agreement DCT-022/03   Page 1 of 1

 



--------------------------------------------------------------------------------



 



SCHEDULE “H”
**
**
 

**   Confidential Treatment Requested.

  Schedule H to Amended and Restated Letter Agreement DCT-022/03   Page 1 of 2

 